DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 39 recite the limitation "the group of actions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-27, 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 2018/0300395 A1), hereinafter “Weinstein”, and in view of Wu et al. (US 2017/0364596 A1), hereinafter “Wu”. 

As per claims 23, 34, Weinstein teaches a method comprising:
“receiving, from a user device, a current search query that is in an unstructured format” at [0031]-[0032] and Figs. 1-12;
(Weinstein teaches receiving a search request from a user such as “show me cars whose color is red” or “show me red car”)
“determining a current list of facet-value pairs” at [0031]-[0032] and Figs. 1-12;
(Weinstein teaches the search request includes a plurality of arguments which act as filters and comprise attribute/value pairs. Filter constrain results to only those database records having a field (e.g. color) matching the argument in which the value of the field matches the argument value (e.g. red))
“and a context of the current search query, the context comprising a previous search query received from the user device and a previous list of facet-value pairs” at [0034]; 

“determining at least one action to perform on at least one of a facet-value pair of the current list of facet-value pairs and a facet-value pair of the previous list of facet-value pairs” at [0035]-[0038];
(Weinstein teaches determining to add (i.e., “at least one action”) the conversational arguments (i.e., “facet-value pair of the previous list of facet-value pair”) to the current arguments (i.e., “facet-value pair of the current list of facet-value pairs))
“performing the action on the particular facet-value pair, creating an updated list of facet-value pairs” at [0035]-[0038], [0049]-[0051] and Figs. 1-12;
(Weinstein teaches adding conversational argument “red” to the current arguments “sedan” to create an update list of facet-value pairs “red” and “sedan”)
“generating a database query based on the updated list of facet-value pairs” at [0049]-[0051] and Figs. 1-12;
(Weinstein teaches generating a query search (“red”, “sedan”) based on the updated list of facet-value pairs)
“causing a database search with the database query, transmitting a search result of the database search to the user device” at [0049]-[0051] and Figs. 1-12.

	Weinstein does not teach determining at least one action to perform on at least one of a facet-value pair of the current list of facet-value pairs and a facet-value pair of the previous list of facet-value pairs “by (i) creating neural network inputs including an embedding of the current search query and an embedding of at least one of the facet-value pair of the current list of facet-value pairs and the facet-value pair of the previous list of facet-value pairs, (iii) applying a trained neural network to the neural network inputs (iv) assigning an action to a particular facet-value pair based on a probability value output by the trained neural network in response to the neural network input” as claimed. However, Wu teaches a method for using a machine leaning model to output suggested facets to add to the query including the step of: 
“(i) creating neural network inputs including an embedding of the current search query and an embedding of at least one of the facet-value pair of the current list of facet-value pairs and the facet-value pair of the previous list of facet-value pairs” at [0062]-[0068] and Fig. 4;
(Wu teaches the steps of extracting features from a current search query, the loop cycles through each potential value (vj) in each potential facet (fj) that can be suggested based on each value (vj) for each facet (fj
“(iii) applying a trained neural network to the neural network inputs” at [0102]-[0103] and Fig. 7;
(Wu teaches the machine learning algorithm is designed to train a combined ranking model 712. This training may use labels supplied for training data. The training may involve the machine learning algorithm 710 learning which features/scores are more or less relevant to the ranking scores, and appropriately weighing such feature and scores for runtime computation. At runtime, a feature extractor 714 extracts both query-based and ideal candidate-based feature from the query, and feeds these features to the combined ranking model 712)  
“(iv) assigning an action to a particular facet-value pair based on a probability value output by the trained neural network in response to the neural network input” at [0062]-[0068] and Fig. 4.
(Wu teaches the minimum maximum conditional entropy gain and features calculated based on the entity affinity score, homophily score, matching region of value are used as input to a machine learning model trained to suggest a facet to add (i.e., “an action”) to the query based on this input)
 Thus, it would have been obvious to one of ordinary skill in the art to combine Wu with Weinstein’s teaching in order to provide a system whereby refinements to a search query are automatically suggested to a searcher, the system is able to make these “smart suggestion” based on multiple facets of the search results using a machine learning model, as suggested by Wu at [0023].
As per claim 24, Weinstein and Wu teach the method of claim 23 discussed above. Weinstein also teaches: “identifying, from the current search query, a list of action signals indicating at least one action on one of the current list of facet-value pairs and the previous list of facet-value pairs or on a search conversation with the user device comprising the current search query and the previous search query; and identifying a list of relations among the current list of facet-value pairs and the previous list of facet-value pairs” at [0035]-[0040], [0054]-[0056], [0065]-[0068]. 

As per claim 25, Weinstein and Wu teach the method of claim 23 discussed above. Weinstein also teaches “the group of actions including adding a facet and an associated value, removing a specific facet and an associated value, updating a value associated with a particular facet, or replacing a certain facet and an associated value with a new facet and an associated value” at [0035]-[0038], [0043]-[0056] and Figs. 1-2.

As per claim 26, Weinstein and Wu teach the method of claim 23 discussed above. Weinstein also teaches “combining the previous list of facet-value pairs and the current list of facet-value pairs; and removing, updating, or replacing at least one facet-value pair of the previous list of facet-value pairs that is related to at least one facet-value pair of the current list of facet-value-pairs” at [0035]-[0038], [0049]-[0051] and Figs. 1-12.

As per claim 27, Weinstein and Wu teach the method of claim 23 discussed above. Weinstein also teaches “deciding whether the current search query extends a 

As per claim 31, Weinstein and Wu teach the method of claim 23 discussed above. Weinstein also teaches “concatenating the embedding of the current search query and the embedding of at least one of the facet-value pair of the current list of facet-value pairs and the facet-value pair of the previous list of facet-value pairs” at [0049]-[0051] and Figs. 1-12.

As per claim 32, Weinstein and Wu teach the method of claim 23 discussed above. Wu also teaches “wherein the trained neural network comprises a feed forward neural network and the method further comprises: applying the feed forward neural network to the neural network inputs; and by the feed forward neural network, outputting a distribution of a likelihood of the particular facet-value pair being subject to each of a plurality of different actions” at [0062]-[0068], [0086]-[0105] and Figs. 4, 7.

As per claim 33, Weinstein and Wu teach the method of claim 23 discussed above. Wu also teaches “extracting sequences of unstructured queries from search histories; deriving action labels from the sequences of unstructured queries; and training 

As per claim 35, Weinstein and Wu teach the one or more non-transitory storage media of claim 34 discussed above. Weinstein also teaches: “identifying, from the current search query, a list of action signals indicating at least one action on one of the current list of facet-value pairs and the previous list of facet-value pairs or on a search conversation with the user device comprising the current search query and the previous search query; and identifying a list of relations among the current list of facet-value pairs and the previous list of facet-value pairs” at [0035]-[0038], [0049]-[0051] and Figs. 1-12.

As per claim 36, Weinstein and Wu teach the media of claim 35 discussed above. Weinstein also teaches “wherein the list of action signals includes conjunction words or phrases or verbs” at [0035]-[0040].

As per claim 37, Weinstein and Wu teach the one or more non-transitory storage media of claim 35 discussed above. Weinstein also teaches: “wherein the list of action signals indicates a relationship between multiple of the current list of facet-value pairs and the previous list of facet-value pairs” at [0035]-[0038], [0049]-[0051] and Figs. 1-12.


As per claim 38, Weinstein and Wu teach the one or more non-transitory storage media of claim 34 discussed above. Weinstein also teaches; “wherein the instructions cause the one or more computing devices to perform operations further comprising: identifying a list of relations among the current list of facet-value pairs and the previous list of facet-value pairs from an existing database” at [0035]-[0038], [0049]-[0051] and Figs. 1-12.

As per claim 39, Weinstein and Wu teach the one or more non-transitory storage media of claim 34 discussed above. Weinstein also teaches: “wherein the group of actions includes at least one of adding a facet-value pair, removing a facet-value pair, updating a value associated with a facet, and replacing a facet-value pair with a new facet-value pair” at [0035]-[0038], [0049]-[0051] and Figs. 1-12.

As per claim 40, Weinstein and Wu teach the one or more non-transitory storage media of claim 34 discussed above. Weinstein also teaches: “wherein the instructions cause the one or more computing devices to perform operations further comprising: combining the previous list of facet-value pairs and the current list of facet-value pairs; and removing, updating, or replacing at least one facet-value pair of the previous list of facet-value pairs that is related to at least one facet-value pair of the current list of facet-value pairs” at [0035]-[0038], [0049]-[0051] and Figs. 1-12.



As per claim 41, Weinstein and Wu teach the one or more non-transitory storage media of claim 34 discussed above. Weinstein also teaches: “wherein the instructions cause the one or more computing devices to perform operations further comprising: determining whether the current search query extends a current search conversation comprising the previous search query or starts a new search conversation with the user device” at [0044]-[0054].

As per claim 42, Weinstein and Wu teach the one or more non-transitory storage media of claim 41 discussed above. Weinstein also teaches: “wherein the instructions cause the one or more computing devices to perform operations further comprising: in response to determining that the current search query starts a new conversation, generating a database query based on the current list of facet-value pairs” at [0044]-[0054].

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein and Wu, as applied to claims 23-27,31-42 above, and further in view of Paparizos et al. (US 2018/0300395 A1), hereinafter “Paparizos”. 

As per claim 28, Weinstein and Wu teach the method of claim 23 discussed above. Weinstein-Wu do not teach “receiving a plurality of search logs from search conversations with a plurality of other user devices, each search log comprising a series of lists of facet-value pairs; predicting a next list of facet-value pairs from the current list of facet-value pairs, the previous list of facet-value pairs, and the plurality of search 
“receiving a plurality of search logs from search conversations with a plurality of other user devices, each search log comprising a series of lists of facet-value pairs” at [(0024]-[0029], [0053]-[0059] and Fig. 4;
(Paparizos teaches the step of receiving a plurality of search logs comprising all of the queries received by a search engine 150 during a specified time period and a set of ranked attributes and values associated with the queries to be provided as facets 116 based on a category associated with a received query 115)
“predicting a next list of facets-value pairs from the current list of facet-value pairs, the previous list of facet-value pairs, and the plurality of search logs” at [(0024]-[0029], [0060]-[0066] and Fig. 2;
(Paparizos teaches facet engine 140 selects one or more attributes and values from a set of ranked attributes to be provided as facets and values such as Brand-Sony, Brand-Samsung, Type-LCD, Type-Plasma. A user can select one or more of the predicted facets to extend the current query. For example, selecting “Samsung” and “Plasma” to the current query “Television” the generate a next database query “Samsung Plasma Television”) 
Thus, it would have been obvious to one of ordinary skill in the art to combine
Paparizos with Weinstein’s teaching in order to “provide a powerful way for the user to

as suggested by Paparizos at [0028].

As per claim 29, Weinstein-Wu and Paparizos teach the method of claim 28 discussed above. Weinstein also teaches “generating a next search query from the next list of facet-value pairs; transmitting the next search query to the user device” [0049]-[0051] and Figs. 1-12.

As per claim 30, Weinstein-Wu and Paparizos teach the method of claim 28 discussed above. Weinstein also teaches “transmitting the next list of facet-value pairs to the user device; and receiving changes to the next list of facet-value pairs from the user device” [0049]-[0051] and Figs. 1-12.

Response to Arguments
Applicant’s arguments with respect to claims 23-have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/           Primary Examiner, Art Unit 2166                                                                                                                                                                                             
February 17, 2022